120 months for battery with a deadly weapon and 24 to 60 months for
                child abuse. Appellant challenges his sentences on appeal.
                                  First, appellant argues that the district court abused its
                discretion by imposing consecutive sentences considering that he does not
                have a significant criminal record, his wife suffered no permanent physical
                injuries, and he suffers from alcoholism. A district court enjoys broad
                discretion in sentencing matters, see Houk v. State, 103 Nev. 659, 664, 747
                P.2d 1376, 1379 (1987), including the discretion to impose consecutive
                sentences, see NRS 176.035(1); Warden, Nev. State Prison v. Peters, 83
                Nev. 298, 303, 429 P.2d 549, 552 (1967). The district court was aware of
                the mitigating circumstances to which appellant refers. Nevertheless, the
                district court concluded that consecutive sentences were appropriate
                because appellant's "horrible violence" was "directed clearly at different
                people." We discern no abuse of discretion in this instance.
                                  Second, appellant suggests that the district court's sentencing
                decision was improperly based on his unwillingness to acknowledge his
                guilt by entering a no contest plea. In this, he argues that the district
                court concluded that he was avoiding responsibility for his crimes by
                blaming his actions on alcoholism. At sentencing, counsel acknowledged
                appellant's alcoholism and represented that appellant had consumed
                sufficient alcohol on the day of the incident to black out, leaving him with
                no recollection of the event. The district court clearly considered
                appellant's alcoholism but was also influenced by the violent nature of the
                offenses and the fact that two victims were involved. Given appellant's
                reliance upon his alcoholism as mitigation and the district court's


SUPREME COURT
        OF
     NEVADA

                                                                 2
(0) I947A


                     t - L :4:7,11,-MV74,
                         "                   5M1=11111111111111rWf::= -   _k!
                 consideration of other factors in its sentencing decision, we discern no
                 error in this regard.
                             Having considered appellant's claims and concluded that they
                 lack merit, we
                             ORDER the judgment of conviction AFFIRMED.




                                               J.                                      J.



                 cc: Hon. Steve L. Dobrescu, District Judge
                      State Public Defender/Ely
                      State Public Defender/Carson City
                      Attorney General/Carson City
                      White Pine County District Attorney
                      White Pine County Clerk




 SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A


:1W11PW(U1S-1147-AW                  ZnaMERIMMEMEISIMIOWMENIEMR5